 



Exhibit 10.53
LOAN MODIFICATION AGREEMENT
     THIS LOAN MODIFICATION AGREEMENT (this “Agreement” or this “Modification”)
is made as of the                     day of December, 2006, by and among: (a)
COMSTOCK HOMES OF ATLANTA, LLC, a Georgia limited liability company (“Comstock
Atlanta”) (formerly known as PCH Development, LLC, a Georgia limited liability
company (“PC Development”) which is successor by merger to Parker Chandler
Homes, Inc., a Georgia corporation (“PC, Inc.”)) (b) COMSTOCK HOMES OF MYRTLE
BEACH, LLC, a South Carolina limited liability company (“Comstock Myrtle”)
(formerly known as PARKER-CHANDLER HOMES/SOUTH CAROLINA, LLC, a South Carolina
limited liability company (“PC South”)) (Comstock Atlanta, PC, Inc., PC
Development, Comstock Myrtle and PC South are hereinafter collectively referred
to as “Borrower”); (c) COMSTOCK HOMEBUILDING COMPANIES, INC., a Delaware
corporation (“Guarantor”) and (d) BANK OF AMERICA, N.A., a national banking
association, its successors and/or assigns (“Lender”).
RECITALS:
     WHEREAS, pursuant to the terms of that certain Revolving Master Loan
Agreement dated as of January 16, 2004, by and between Lender and PC, Inc. (as
the same may be amended, renewed, supplemented or restated from time to time,
the “Loan Agreement”), Lender made a loan (the “Loan”) to PC, Inc. in the
original maximum principal amount of Seven Million Five Hundred Thousand and
No/100 Dollars ($7,500,000.00), as evidenced by that certain Real Estate Note
dated January 16, 2004 made by PC, inc. payable to the order of Lender (as the
same may be amended, renewed, supplemented or restated from time to time, the
“Note”); and
     WHEREAS, pursuant to the terms of the Loan Agreement, the Loan is comprised
of (i) a revolving construction loan in the maximum principal amount of Five
Million Five Hundred and No/100 Dollars ($5,500,000.00) (the “Revolving
Facility”) and (ii) a lot acquisition loan in the maximum principal amount of
Two Million and No/100 Dollars ($2,000,000.00) (the “Acquisition Facility”).
     WHEREAS, pursuant to the terms of a certain modification to the Loan dated
February 16, 2005, the principal amount of the Loan was increased to a maximum
principal amount of Ten Million and No/100 Dollars ($10,000,000.00) whereby the
Revolving Facility was increased to a maximum principal amount of Eight Million
and No/100 Dollars ($8,000,000.00) and the maximum principal amount of the
Acquisition Facility remained Two Million and No/100 Dollars ($2,000,000.00).
     WHEREAS, pursuant to the terms of a certain Amendment to Promissory Note
and Other Loan Documents dated July 1, 2005, by and between PC, Inc., PC South
and Lender, PC South was added as a Borrower under the Loan.
     WHEREAS, Borrower’s obligations under the Note are secured by, among other
things, a Deed to Secure Debt and Security Agreement dated as of January 16,
2004, from Borrower for the benefit of Lender, and originally recorded among the
land records of Jackson County, Georgia in the Superior Court of Jackson County,
Georgia on February 4, 2004 in Deed Book 331 Page 369 (as the same may be
amended, renewed, supplemented or restated from time to time and as the same, as
amended, has been subsequently recorded in the land records of Jackson County,
the “Deed to Secure”), covering certain real property and improvements thereon
located in Jackson County Georgia and Paulding County, Georgia and more
particularly described therein and on Exhibit A attached hereto (collectively,
the “Property”): and
Bank of America — Comstock Atlanta Homes Modification





--------------------------------------------------------------------------------



 



     WHEREAS, Borrower’s obligations under the Note are guaranteed by Guarantor
pursuant to a Guaranty Agreement dated February 10, 2006 which guarantees the
Loan together with certain other Loans made by Lender (the “Other Guaranteed
Loans”) (as the same may be amended, renewed, supplemented or restated from time
to time, the “Guaranty”): and
     WHEREAS, in consideration of Lender entering into this Modification, and
because some of Other Guaranteed Loans have been satisfied in full, the
Guarantor has agreed to execute a new Guaranty Agreement simultaneously with the
execution of this Agreement.
     WHEREAS, the outstanding principal balance under the Loan as of the date
hereof is Three Million Five Hundred Five Thousand Two Hundred Sixteen and
33/100 Dollars ($3,505,216.33) consisting of an outstanding principal balance
under the Revolving Facility in the amount of Two Million Six Hundred One
Thousand Six Hundred Fifty Two and 33/100 Dollars ($2,601,652.33) and an
outstanding principal balance under the Acquisition Facility in the amount of
Nine Hundred Three Thousand Five Hundred Sixty Four and 00/100 Dollars
($903,564.00).
     WHEREAS, Borrower’s obligations under the Note and the other Loan Documents
(hereinafter defined) are hereinafter collectively called the “Obligations”: the
Note, the Deed to Secure, the Loan Agreement, the Guaranty and all other
documents previously, now or hereafter executed and delivered to evidence,
secure, guarantee, or in connection with, the Obligations, as the same may from
time to time be renewed, extended, amended, supplemented or restated, are
hereinafter collectively called the “Loan Documents”: and all liens, security
interests, assignments, superior titles, rights, remedies, powers, equities and
priorities securing the Note or providing recourse to Lender with respect
thereto are hereinafter collectively called the “Liens”: and
     WHEREAS, at the request of the Borrower, the Lender has agreed to modify
the Loan to (i) extend the Maturity Date of the Loan; (ii) modify the maximum
principal amount of the Loan; and (iii) make certain other changes to the Loan
Documents as set forth herein.
     NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10.00) and
other good and valuable.consideration, the receipt and sufficiency of which are
hereby acknowledged by all parties, the parties agree as follows:
     1. Recitals. The recitals set forth above are a material part of this
Agreement. Borrower acknowledges and affirms the accuracy of the recitals set
forth above.
     2. Definitions. All capitalized terms herein, unless otherwise defined
herein, shall have the same meaning ascribed to such terms as in the Loan
Documents.
     3. Modification to Bellemeade Loan, Highlands Loan and Fifteen Million
Dollar Comstock Loan. Simultaneously with the execution of this Agreement,
(i) Comstock Bellemeade, L.C. and Guarantor shall execute that certain First
Loan Modification Agreement in connection with that certain ioan originally made
by Lender to Comstock Bellemeade, L.C. in the original principal amount of
Forty-Six Million Seven Hundred Twenty-Five Thousand and No/100 Dollars
($46,725,000.00) (as the same has been amended, renewed, supplemented or
restated from time to time, the “Bellemeade Loan”) (ii) Highland Avenue
Properties, LLC and Guarantor shall execute that certain Loan Modification
Agreement in connection with that certain loan originally made by Lender to
Highland Avenue Properties, LLC in the original principal amount of Four Million
Eight Hundred Fifty One Thousand Two Hundred Thirty-Five and No/100 Dollars
($4,851,235.00) (as the same has been amended, renewed, supplemented or restated
from time to time, the “Highlands Loan”)
Bank of America — Comstock Atlanta Homes Modification

Page 2



--------------------------------------------------------------------------------



 



and (iii) Guarantor shall execute that certain First Loan Modification Agreement
in connection with that certain loan originally made by Lender to Guarantor in
the original principal amount of Fifteen Million and No/100 Dollars
($15,000,000.00) (as the same may be amended, renewed, supplemented or restated
from time to time, the “Fifteen Million Dollar Comstock Loan”).
     4. Maturity. All of the Obligations, including (without limitation) all
outstanding principal, accrued and unpaid interest, outstanding late charges,
unpaid fees, and all other amounts outstanding under the Note and the other Loan
Documents, shall be due and payable in full on November 15, 2007 (the “Maturity
Date”). All references to the Maturity Date contained in the Loan Documents
shall refer to the Maturity Date as defined in this Agreement.
     5. Amount of Loan. The Note and the Loan Documents are hereby amended to
reduce the maximum aggregate principal amount which can be outstanding under the
Loan to Nine Million and No/100 Dollars ($9,000,000.00). As a result, the
maximum principal amount of the Revolving Facility portion of the Loan shall be
Seven Million Six Hundred Thousand and No/100 Dollars ($7,600,00.00) and the
maximum principal amount of the Acquisition Facility portion of the Loan shall
be One Million Four Hundred Thousand and No/100 Dollars ($1,400,000.00). Any
reference in any of the Loan Documents to the maximum principal amount of the
Loan or Note being $7,500,000.00 or $10,000,000.00 is hereby deleted in its
entirety and the amount $9,000,000.00 is substituted in lieu thereof.
Additionally, the Note and the Loan Documents are hereby amended so that no
further advances shall be made under the Loan. Furthermore, from and after the
date hereof, no amounts paid by Borrower towards the outstanding balance of the
Loan can be reborrowed by Borrower. From and after the date hereof, Borrower
must make all payments of any kind whatsoever, due by Borrower to Lender in
connection with the Loan, via wire transfer of immediately available funds, in
accordance with the wiring instructions attached hereto as Exhibit B.
     6. Loan Fee. In consideration of Lender entering into this Modification,
Borrower shall pay to Lender, a loan extension fee in the amount of one quarter
of one percent (0.25%), which is due and payable on May 1, 2007.
     7. Loan to Value Ratio. The Property shall have a required “Loan to Value
Ratio” of not greater than eighty percent (80%) of the “as is” value of the
Property. If at any time after the Loan closing, the loan-to-value ratio shall
exceed the required Loan to Value Ratio, based on appraisals (to be engaged by
Lender from time to time at the sole cost and expense of Borrower), which
appraisals shall be satisfactory to Lender in all respects, in Lender’s sole,
absolute and unreviewable discretion, the Borrower shall immediately make a
principal curtailment under the Loan so as to meet the Loan to Value ratio.
     8. Loan Agreement.
     a. Article III (t). Article lll (t) of the Loan Agreement is hereby deleted
in its entirety and replaced with the following:
“Each construction loan must be repaid in full nine months from the date of the
initial advance. Any extensions or renewals thereof shall be in the Lender’s
sole discretion. Borrower will be required after 180 days to reduce the loan
amount of each Lot Unit to an amount equal to eighty percent (80%) of the lesser
of: (i) the as-is value of such Unit, which amount shall be determined by an
appraisal or evaluation satisfactory to Lender; or (ii) the contracted purchase
price for the lot loan Unit. Borrower will be required after 270 days to reduce
the loan amount on each Lot Unit to an amount equal to seventy percent (70%) of
the lesser of: (i) the as-is value” of such Unit, which amount shall be
determined by an appraisal or evaluation satisfactory to Lender; or (ii) the
contracted purchase price for the lot / loan Unit.”
Bank of America — Comstock Atlanta Homes Modification

Page 3



--------------------------------------------------------------------------------



 



     b. Article III (s). Article III (s) of the Loan Agreement is hereby deleted
and replaced with the following:
“No later than 180 days prior to the Maturity Date, the Lender will notify
Borrower whether or not the Lender will renew the loan. In the event the loan is
not renewed at maturity, the Borrower can continue starting houses until
August 15, 2007 and the lender will continue funding on those houses.”
     c. Article V. The following language shall be added to Article V Section
“b”:
“Additionally, Borrower must submit to Lender (i) within ten (10) days from the
end of each month, monthly financial statements (all of which financial
statements must include a balance sheet, income statement, sources and uses of
funds for such fiscal month, projected sources and uses of funds for the coming
month, detailed listing and description of all contingent liabilities, tax
returns, written verification of liquidity and such other supporting schedules
and documentation). All such financial statements shall be certified as true and
correct by the Chief Financial Officer of Comstock Homebuilding Companies, Inc.
in a form acceptable to the Lender in all respects and (ii) within thirty
(30) days from the end of each month a certified rent roll for the Property;
and”
     9. Borrower’s Representations and Warranties. The Borrower hereby reaffirms
all of representations and warranties set forth in the Loan Documents, and
further represents and warrants that: (a) the Borrower is the sole legal and
beneficial owner of the Property; (b) the execution and delivery of this
Agreement does not contravene, resulting in a breach of, or constitute a default
under, any deed of trust, loan agreement, indenture or other contract or
agreement to which Borrower is a party or by which Borrower or any of its
properties may be bound (nor would such execution and delivery constitute such a
default with the passage of time or the giving of notice or both), and does not
violate or contravene any law, order, decree, rule, regulation or restriction to
which Borrower or the Property is subject; (c) this Agreement constitutes the
legal, valid and binding obligations of Borrower enforceable in accordance with
its terms; (d) the execution and delivery of, and performance under, this
Agreement are within Borrower’s power and authority without the joinder or
consent of any other party and have been duly authorized by all requisite
action, and are not in contravention of any law, or of any indenture, agreement
or undertaking to which Borrower is a party or by which it is bound; (e) there
exists no default under the Note or any other Loan Document; (f) there are no
offsets, claims or defenses with respect to the Obligations; and (g) Borrower is
duly organized and legally existing under the laws of the state of its
organization and is duly qualified to do business in the state of Georgia. The
Borrower further represents and warrants that, except as disclosed in public
filings, there is no material suit, judicial or administrative action, claim,
investigation, inquiry, proceeding or demand pending (or, to Borrower’s
knowledge, threatened) against (i) Borrower, or against any other person liable
directly or indirectly for the Obligations, or (ii) which affects the Property
or the Borrower’s title to the Property, or (iii) which affects the validity
enforceability or priority of any of the Loan Documents. Borrower agrees to
indemnify and hold the Lender harmless against any loss, claim damage, liability
or expense (including, without limitation, attorneys’ fees) incurred as a result
of any representation or warranty made by Borrower herein which proves to be
untrue or inaccurate in any respect, and any such occurrence shall constitute a
default under the Loan Documents.
Bank of America — Comstock Atlanta Homes Modification

Page 4



--------------------------------------------------------------------------------



 



     10. Renewal; Lien Continuation; No Novation. Borrower hereby renews the
Obligations and promises to pay and perform all Obligations as modified by this
Agreement. The Liens are hereby ratified and confirmed as valid, subsisting and
continuing to secure the Obligations, as modified hereby. Nothing herein shall
in any manner diminish, impair, waive or extinguish the Note, the Obligations or
the Liens. The execution and delivery of this Agreement shall not constitute a
novation of the debt evidenced and secured by the Loan Documents.
     11. Expenses. Borrower shall pay all costs and expenses and reimburse
Lender for any and all expenditures of every character incurred or expended from
time to time, regardless of whether a default shall have occurred, in connection
with (a) this Agreement; (b) the restructuring of the Loan which has occurred
previous to and simultaneously with the execution of this Agreement; (c) the
issuance by Lender at any time (including any time prior to the execution of
this Agreement) of any default letters or standstill letters or correspondence
of any kind to Borrower in connection with the Loan; (d) the evaluation,
monitoring and protection of the Property pursuant to rights given in the Loan
Documents or by law; and (e) the creation, perfection or realization upon the
Liens, and all costs and expenses relating to Lender’s exercise of any of its
rights and remedies under any of the Loan Documents or at law, including,
without limitation, all filing fees, taxes, brokerage fees and commissions,
title review and abstract fees, recordation and transfer taxes, Uniform
Commercial Code search fees, other fees and expenses incident to title searches,
reports and security interests, escrow fees, attorneys’ fees, legal expenses,
court costs, fees and expenses incurred in connection with any complete or
partial liquidation of the Property, and all fees and expenses for any
professional service relating to the Property or any operations conducted in
connection with it; provided, however, no right or option granted by Borrower to
Lender or otherwise arising pursuant to any provision of this or any other
document shall be deemed to impose a duty on Lender to supervise, monitor or
protect any aspect of the Property or any operations conducted in connection
with it.
     12. Authorization. At the time of execution of this Agreement, Borrower
shall, if and to the extent requested by Lender, deliver to Lender (a) the
opinion of Borrower’s counsel dated the date hereof, in form and substance
satisfactory to Lender, that this Agreement has been duly authorized, executed
and delivered by Borrower and the Guarantor and is binding on, and enforceable
against, the Borrower and the Guarantor in accordance with its terms; and
(b) such other evidence of due authorization and execution by the Borrower and
the Guarantor as the Lender may require.
     13. Further Assurances. The Borrower agrees to execute and deliver to the
Lender, promptly upon request from Lender, such additional documents as may be
necessary or appropriate to consummate the transactions contemplated herein or
to perfect, or continue the perfection of, the Liens.
     14. No Defenses. Borrower and Guarantor, as the case may be, each represent
and warrant that they (individually and collectively) have no claims, actions,
causes of action, defenses, counterclaims or setoffs of any kind or nature which
they can assert against Lender in connection with the making, closing,
administration, collection or enforcement by Lender of the Loan Documents, this
Agreement or any related agreements.
Bank of America — Comstock Atlanta Homes Modification

Page 5



--------------------------------------------------------------------------------



 



     15. Default Under Deed to Secure. If Borrower shall fail to keep or perform
any of the covenants or agreements contained herein or in any of the Loan
Documents, or if any statement, representation or warranty contained herein is
false, misleading or erroneous in any material respect, Borrower shall be deemed
to be in default under the Deed to Secure and Lender shall be entitled at its
option to exercise any and all of the rights and remedies granted pursuant to
the Deed to Secure, as amended hereby, or any other Loan Document or to which
Lender may otherwise be entitled, whether at law or in equity.
     16. No Waiver by Lender. Borrower acknowledges and agrees that the
execution of this Agreement by the Lender is not intended nor shall it be
construed as (a) an actual or implied waiver of any, default under the Note, the
Deed to Secure or any other Loan Document, or (b) an actual or implied waiver of
any condition or obligation imposed upon the Borrower pursuant to the Note, the
Deed to Secure or any other Loan Document, except to the extent, if any,
specified herein.
     17. Borrower’s Performance. If Borrower should fail to comply with any of
the agreements, covenants or obligations of the Borrower under this or any other
Loan Document, then Lender (in Borrower’s name or in its own name) may, but is
under no obligation to, perform them or cause them to be performed for the
account of Borrower at Borrower’s sole expense. Any and all expenses thus
incurred or paid by Lender shall be Borrower’s demand obligations to Lender and
shall bear interest, from the date of Lender’s payment of any such obligation or
expense for Borrower’s account until the date on which Borrower repays it to
Lender, at the default rate of interest set forth in the Note. Upon making any
such payment or incurring any such expense, Lender shall be fully subrogated to
all of the rights of the person or entity receiving such payment. Any amounts
owing by Borrower to Lender pursuant to this provision or any other provision of
this Agreement shall automatically and without notice constitute a portion of
the Obligations evidenced by the Note secured by the Deed to Secure and the
other Loan Documents, and guaranteed by the Guarantors under the Guaranty. The
amount and nature of any such expense and the time when paid shall be fully
established by the affidavit of Lender or any of Lender’s officers or agents.
     18. Release of Lender. Upon execution of this Agreement, Borrower and
Guarantor each hereby releases, remises and forever discharges Lender, its
employees, officers, directors, consultants, advisors, participants, agents and
affiliates (collectively, the “Lender Parties”) from any and all causes of
actions, suits, debts, claims and demands whatsoever arising prior to execution
of this Agreement in law or in equity due to any action taken or omitted be
taken by any of the Lender Parties in connection with the Loan, the Highlands
Loan, the Bellemeade Loan, the Fifteen Million Dollar Comstock Loan or any other
potential transaction between Guarantor (or any affiliate of Guarantor) and
Lender that may have been discussed with Lender but not consummated.
     19. Miscellaneous. To the extent of any conflict between the Note (or any
earlier modification of it) and this Agreement, this Agreement shall control.
Except as hereby expressly modified, all terms of the Note and all other Loan
Documents (as any of them may have been previously modified by any written
agreement) remain in full force and effect. This Agreement (a) shall bind and
benefit the parties hereto and their respective heirs, beneficiaries,
administrators, executors, receivers, trustees, successors and assigns
(provided, however, no party other than the Lender shall assign its rights
hereunder without the prior written consent of the Lender); (b) may be modified
or amended only by a writing signed by the Lender and the Borrower; (c) SHALL BE
GOVERNED BY (INCLUDING BUT NOT LIMITED TO ITS VALIDITY, ENFORCEMENT AND
INTERPRETATION) THE LAWS OF THE STATE OF GEORGIA AND UNITED STATES FEDERAL LAW;
(d) may be executed in several counterparts, and by the parties hereto on
separate counterparts, and each counterpart, when executed and delivered, shall
constitute an original agreement enforceable against all who signed it without
production of or accounting for any other counterpart, and all separate
counterparts shall constitute the same agreement
Bank of America — Comstock Atlanta Homes Modification

Page 6



--------------------------------------------------------------------------------



 



and (e) embodies the entire agreement and understanding between the parties with
respect to modifications of documents provided for herein and supersedes all
prior conflicting or inconsistent agreements, consents and understandings
relating to such subject matter. “Borrower” shall include, in their individual
capacities and jointly, all parties hereinabove named as the Borrower. The
duties, covenants, conditions, obligations, and warranties of the Borrower in
this Agreement shall be joint and several obligations of the Borrower and, if
more than one, of each party named a the Borrower hereinabove, and each such
party’s heirs, legal representatives, successors and assigns. If any Borrower is
a corporation, partnership or other legal entity, the Borrower and the person or
persons signing for it represent and warrant to the Lender that this Agreement
is duly executed, acknowledged and delivered by the Borrower’s duly authorized
representatives. Whenever used herein, the singular number shall include the
plural and the plural the singular, and any gender shall be applicable to all
genders. The use of the words “herein”, “hereof, “hereunder” and other similar
compounds of the word “here” shall refer to this entire Agreement and not to any
particular section, paragraph or provision. The headings in this Agreement shall
be accorded no significance in interpreting it.
     20. Financing Statements. Borrower authorizes the Lender, from time to time
and without expense to the Lender, to file in such filing office or offices as
the Lender may select, any financing statements and extensions, renewals or
amendments thereof, naming the Borrower as debtor and in such form as the Lender
may require, in order to further evidence or perfect Lender’s security interests
granted pursuant to the Loan Documents.
     21. Notices. All notices, in connection with the Loan addressed to Lender,
shall hereinafter be sent to Lender at the following address:
Lender:
Norman Trepner
Bank of America, N.A.
187 Danbury Road
Wilton, CT 06897
Fax (203) 423-4003
with a copy to:
Bank of America, N.A.
Attn: Loan Administration, Ladreda Spencer
101 E. Kennedy Boulevard (7th Floor)
Tampa, FL 33602
Fax (813) 225-8322
Bank of America — Comstock Atlanta Homes Modification

Page 7



--------------------------------------------------------------------------------



 



with a copy to:
Bank of America, N.A.
Attn: Loan Administration, Kathie Hatton
101 E. Kennedy Boulevard (7th Floor)
Tampa, FL 33602
Fax (813) 225-8322
with a copy to:
Friedlander, Misler, Sloan, Kletzkin & Ochsman, PLLC
Attn: David M. Astrove
1101 17th Street, NW, Suite 700
Washington, DC 20036
Bank of America — Comstock Atlanta Homes Modification

Page 8



--------------------------------------------------------------------------------



 



     EXECUTED ON THE DATE OR DATES OF THE ACKNOWLEDGMENTS HEREOF, BUT EFFECTIVE
AS OF THE DATE FIRST STATED IN THIS AGREEMENT.

                  WITNESS:       BORROWER:    
 
                        COMSTOCK HOMES OF ATLANTA, LLC, a Georgia limited
liability company (formerly known as PCH Development, LLC, a Georgia limited
liability company which is successor by merger to Parker Chandler Homes, Inc., a
Georgia corporation)    
 
                        By:   COMSTOCK HOMEBUILDING COMPANIES, Inc., Manager    
 
               
/s/ Bruce Labovitz
      By:   /s/ Christopher Clemente    
 
Print Name: Bruce Labovitz
         
 
Print Name: Christopher Clemente    
 
          Print Title: CEO    

                 
[SEAL]
               
COMMONWEALTH OF Virginia
    )          
 
    )     ss:    
COUNTY OF Fairfax
    )          

I, Kelly L. Wyche, a Notary Public in and for the aforesaid said jurisdiction,
do hereby certify that Christopher Clemente, who is personally well known to me
as (or satisfactorily proven to me to be) the person who signed the foregoing
instrument executed this 28 day of December, 2006, personally appeared before me
in said jurisdiction and acknowledged that he is the CEO of COMSTOCK
HOMEBUILDING COMPANIES, INC., a Delaware corporation which is the Manager of
COMSTOCK HOMES OF ATLANTA, LLC, a Georgia limited liability company (formerly
known as PCH Development, LLC, a Georgia limited liability company which is
successor by merger to Parker Chandler Homes, Inc., a Georgia corporation) which
is a party to the foregoing instrument; that he has been duly authorized to
execute and deliver the foregoing instrument for the purposes therein contained
and that the same is his act and deed and the act and deed of COMSTOCK HOMES OF
ATLANTA, LLC, a Georgia limited liability company.
     IN WITNESS WHEREOF, I have set my hand and Notarial Seal, this 28 day of
December, 2006.

         
 
  /s/ Kelly L. Wyche
 
Notary Public    
(SEAL)
       
 
  My Commission expires: 11-30-08    
 
       

[signatures continue on the next page]
Bank of America — Comstock Atlanta Homes Modification

Page 9 



--------------------------------------------------------------------------------



 



                  WITNESS:       BORROWER:    
 
                        COMSTOCK HOMES OF MYRTLE BEACH, LLC,
a South Carolina limited liability company (formerly known as Parker-Chandler
Homes/South Carolina, LLC, a South Carolina limited liability company)    
 
               
 
      By:   COMSTOCK HOMEBUILDING COMPANIES, INC., a Delaware corporation,
Manager    
 
               
/s/ Bruce Labovitz
      By:   /s/ Christopher Clemente    
 
Print Name: Bruce Labovitz
         
 
Print Name: Christopher Clemente    
 
          Print Title: CEO    

                 
[SEAL]
               
COMMONWEALTH OF Virginia
    )          
 
    )     ss:    
COUNTY OF Fairfax
    )          

I, Kelly L. Wyche, a Notary Public in and for the aforesaid said jurisdiction,
do hereby certify that Christopher Clemente, who is personally well known to me
as (or satisfactorily proven to me to be) the person who signed the foregoing
instrument executed this 28 day of December, 2006, personally appeared before me
in said jurisdiction and acknowledged that he is the CEO of COMSTOCK
HOMEBUILDING COMPANINES, INC., a Delaware corporation which is the Manager of
COMSTOCK HOMES OF MYRTLE BEACH, LLC, a South Carolina limited liability company
(formerly known as PARKER-CHANDLER HOMES/SOUTH CAROLINA, LLC, a South Carolina
limited liability company) which is a party to the foregoing instrument; that he
has been duly authorized to execute and deliver the foregoing instrument for the
purposes therein contained and that the same is his act and deed and the act and
deed of COMSTOCK HOMES OF MYRTLE BEACH, LLC, a South Carolina limited liability
company.
     IN WITNESS WHEREOF, I have set my hand and Notarial Seal, this 28 day of
December, 2006.

         
 
  /s/ Kelly L. Wyche
 
Notary Public    
(SEAL)
       
 
  My Commission expires: 11-30-08    
 
     

[signatures continue on the next page]
Bank of America — Comstock Atlanta Homes Modification

 



--------------------------------------------------------------------------------



 



                  WITNESS:       LENDER:    
 
                        BANK OF AMERICA, N.A.    
 
               
 
      By:        
 
Print Name:
       
 
Print Name:    
 
        Print Title:    

                 
[CORPORATE SEAL]
               
 
               
COMMONWEALTH OF FLORIDA
    )          
 
    )     ss:    
COUNTY OF HILLSBOROUGH
    )          

I,                                         , a Notary Public in and for the
aforesaid said jurisdiction, do hereby certify that                     , who is
personally well known to me as (or satisfactorily proven to me to be) the person
who signed the foregoing instrument executed this                      day
of                     2006, personally appeared before me in said jurisdiction
and acknowledged that he is the                     of BANK OF AMERICA, N.A., a
national banking association; that he has been duly authorized to execute and
deliver the foregoing instrument for the purposes therein contained and that the
same is his act and deed and the act and deed of BANK OF AMERICA, N.A.
     IN WITNESS WHEREOF, I have set my hand and Notarial Seal, this ___day of
                    , 2006.

         
 
 
 
Notary Public    
(SEAL)
       
 
  My Commission expires:    
 
       
 
 
 
   

[signatures continue on the next page]
Bank of America — Comstock Atlanta Homes Modification

 



--------------------------------------------------------------------------------



 



                  WITNESS:       GUARANTOR:    
 
                        COMSTOCK HOMEBUILDING COMPANIES, INC., a Delware
corporation    
 
               
/s/ Bruce Labovitz
      By:   /s/ Christopher Clemente    
 
Print Name: Bruce Labovitz
         
 
Print Name: Christopher Clemente    
 
          Print Title: CEO    

                 
[SEAL]
               
COMMONWEALTH OF VIRGINIA
    )          
 
    )     ss:    
COUNTY OF Fairfax
    )          

I, Kelly L. Wyche , a Notary Public in and for the aforesaid said jurisdiction,
do hereby certify that Christopher Clemente, who is personally well known to me
as (or satisfactorily proven to me to be) the person who signed the foregoing
instrument executed this 28 day of December, 2006, personally appeared before me
in said jurisdiction and acknowledged that he is the CEO of COMSTOCK
HOMEBUILDING COMPANIES, INC., a Delaware corporation which is a party to the
foregoing instrument; that he has been duly authorized to execute and deliver
the foregoing instrument for the purposes therein contained and that the same is
his act and deed and the act and deed of COMSTOCK HOMEBUILDING COMPANIES, INC.,
a Delaware corporation.
     IN WITNESS WHEREOF, I have set my hand and Notarial Seal, this 28 day of
December, 2006.

         
 
  /s/ Kelly L. Wyche
 
Notary Public    
(SEAL)
       
 
  My Commission expires: 11-30-08    
 
     

 
Bank of America — Comstock Atlanta Homes Modification

 